Title: Estimate of Militia Strength, [ca. 4 September 1780]
From: Jefferson, Thomas
To: 



[ca. 4 September 1780]


  
  
  
  

before called on
No. of Militia
No.called for
Delinquents


Pittsylva.
   725
   97
  45


Bedford
 1535
  202
137


Halifx.
 1139
  141
  31


Charlotte
   656
   89
  30


Mecklbg.
   975
  128
  45


Pr. Edwd.
   560
  75
  19


Amelia
 1125
  154
  21


Lunbg.
   620
   83
  30


Dinwiddie
   750
  100
  39


Brunsw.
 1200
 161
118


Buckingh.
   625
   84
  37


Amherst
   600
  135
  84


Powhatan
   350
   47



Cumbld.
   486
   61
    0


Chestfd.
   850
  114
  17


Goochld.
   550
   75
  22


Louisa
   700
   94
  37


Henrico
   624
   83
  14


Hanover
  1000
  135
  13


Fluvanna
   296
  40
  17


Caroline
   957
  128
  27


Spotsylva.
   675
   92
   9


Orange
   600
   80
  35


Henry
   800
  108
  54



18398
  2506
  881


Counties betw. Allegany & Bl. R.
No. of Militia
- 1/15
No. called for


Frederick
1196
1116
112

-30

Berkeley
1100
1027
  103

-30

Hampshire
1031
 962
96

-30

Shenandoah
 925
 863
86

-26

Rockingh.
 800
 747
75

-23

Augusta
1525
1423
142

-35

Gr. Briar
 550
 514
51

-16


Rockbridge
 625
 583
58

-18

Botett.
 781
 729
 73


Montgom.
 625
 583
 58


Washington
 965
 900
 90





944


Counties between Bl. ridge & ti. waters.





Loudon
1900
1774
177


Fauquier
1125
1050
105


Culpeper
1728
1613
161





443


On tide waters not exposed





K. George
 416
 388
 39


Stafford
 725
 677
 68


Pr. William
 781
 728
 73


Fairfax
 800
 747
 75





255


where Conventioners





Albemarle
 900
 840
 84


Counties on tidewaters, exposed





Accomack
1200
1120
112


Northampt.
 500
 467
 47





159


Lancaster
 232
 217
 21


Northumbld.
 703
 656
 66


Westmoreld.
 481
 449
 45


Richmond
 520
 485
 48





180


Gloster
 850
 794
 79


Middlesx.
 220
 205
 20


Essex
 630
 588
 59


K. & Queen
 575
 537
 54


K. Wm.
 475
 443
 44





256


Eliz. City
 162
 151
 15


Warwick
 121
 113
 11


York
 225
 210
 21


Wmsbgh.
 150
 140
 14


Jas. city
 188
 176
 18



Chas. City
 310
 290
 29


New Kent
 410
 383
 38





146


Pr. George
 420
 392
 39


Sussex
 682
 637
 64


Southampt.
 842
 786
 79


Surry
 390
 364
 36


I. of Wight
 650
 607
 61


Nansemond
 750
 700
 70


Norfolk
 905
 845
 84


Princss. Ann
 600
 560
 56





489


Delinquents
990


  Between Allegany & Bl. ridge
944


  Between Bl. ridge and tide wat.
443


  On tide waters, not exposed
255


  County where Conventioners are
840


  On tide waters exposed. East. shore
159


     betw. Patowm. & Rappahan.
180


     betw. Rappahan. & York
256


     betw. York & James river
146


     betw. Jas. riv. & Carolina
489


